Citation Nr: 1023214	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-37 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Whether new and material evidence has been received to 
re-open a claim of entitlement to service connection for 
diabetes mellitus type II.

2.  Entitlement to service connection for diabetes mellitus 
type II.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk




INTRODUCTION

The Veteran had active service from January 1970 to October 
1971.

By rating decision in March 2004, the RO denied service 
connection for infectious hepatitis, diabetes mellitus type 
II and pancreatitis.  The Veteran was notified, and he did 
not appeal.

The Veteran filed a new claim for service connection for 
diabetes mellitus type II in July 2007.  A January 2008 
rating decision denied service connection for diabetes, 
finding that the Veteran had failed to provide new and 
material evidence to warrant opening his claim.  A December 
2009 supplemental statement of the case (SSOC) reversed the 
January 2008 rating decision and found that there was new and 
material evidence sufficient to open the claim, but that 
service connection remained denied.  In March 2009, the 
Veteran testified at a hearing before a Rating Decision 
Officer at the Philadelphia Regional Office.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 2008 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  In an unappealed March 2004 rating decision, the RO 
denied a claim for service connection for diabetes mellitus 
type II, finding no nexus between the Veteran's current 
diagnosis and the Veteran's military service.

2.  Evidence received since the March 2004 decision is not 
cumulative or redundant, shows a potential nexus to service 
and raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for diabetes 
mellitus type II.

3.  The Veteran was not exposed to herbicides during his 
active service.

4.  The competent evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed diabetes mellitus type II and his 
military service.


CONCLUSION OF LAW

1.  New and material evidence has been received to re-open 
the claim of entitlement to service connection for diabetes 
mellitus type II.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2009).

2.  Diabetes mellitus type II was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice include informing the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cor. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The VA must notify a claimant of the evidence that is needed 
to reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board concludes that VA has met its duty to notify the 
Veteran concerning his claim.  After the Veteran submitted 
his July 2007 claim, the RO sent the Veteran a letter in 
August 2007 that described what evidence was necessary to 
show service connection before it issued the January 2008 
rating decision.  Since the Veteran's claim is re-opened, 
analysis regarding notice required under Kent as to what 
evidence will be sufficient to open the claim is unnecessary.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records and service 
personnel records.  The record also contains the Veteran's 
private medical records and the transcript of the Veteran's 
RO hearing.  The Veteran provided newspaper and Internet 
articles and excerpts from his service yearbook, which have 
been associated with his claim file.  The Veteran has not 
indicated that there are any available additional pertinent 
records to support his claim.
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the second factor above, the evidence does 
not establish that the Veteran experienced an event, injury, 
or disease during his active service.  As will be discussed 
in greater detail below, the Board has determined that the 
Veteran was not exposed to herbicides during service in 
Korea.  Furthermore, the Veteran's service treatment records 
show no complaints for or treatment of diabetes while in 
service, nor do they show any elevated blood sugar.  
Therefore, there is no evidence of an in-service event, 
injury or disease that would trigger the need for a VA 
examination.

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of 
the need to submit competent medical evidence suggestive of a 
nexus between his active service and his current diagnosis.  
The Veteran has not done so, and no evidence thus supportive 
has otherwise been obtained.  As will be described in greater 
detail below, here, as in Wells, the record in its whole, 
after due notification, advisement, and assistance to the 
appellant under the VCAA, does not contain competent evidence 
to suggest that the current disability is related to the 
Veteran's military service.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and assistance.

New and Material Evidence

Before reaching the merits of the Veteran's claim for 
diabetes mellitus type II, the Board must first rule on the 
matter of reopening of the claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it is 
proper for the claim to be reopened.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fec. Cir. 1996).

In this case, the Veteran's claim for service connection for 
diabetes mellitus type II, as well as other conditions not at 
issue here, was denied by the RO in March 2004.  The Veteran 
did not appeal this rating decision, but instead attempted to 
re-open his claim by filing a new claim in July 2007.  
Therefore, the laws and regulation governing finality and re-
opening of a previously disallowed claim are pertinent in the 
consideration of the current issue on appeal.

A decision by the RO shall be binding on all VA field offices 
as to conclusions based on the evidence on file at the time 
VA issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2009).

Under pertinent law and VA regulations, the Board may re-open 
and review a claim which has been previously denied if new 
and material evidence is submitted by or on behalf of the 
Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision-makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the 
claims.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record as of the time of the 
last prior final denial of the claims sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  28 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The pertinent evidence of record at the time of the March 
2004 rating decision that denied service connection for 
diabetes mellitus type II included the Veteran's service 
treatment records and the Veteran's private medical records 
from Dr. M.P. from January 2000 to March 2003.  The private 
medical records demonstrated that the Veteran was diagnosed 
with diabetes mellitus in May 2000.  The Veteran's service 
treatment records showed that the Veteran was treated in June 
1971 for infectious hepatitis, but showed no complaints of or 
treatment for diabetes.  Based on this evidence, the RO 
denied service connection for diabetes in the March 2004 
rating decision.

Since March 2004, the Veteran has provided a November 2007 
statement indicating the Veteran's belief that he was exposed 
to Agent Orange during his service in Korea, with additional 
documentation that the Veteran contended supported his belief 
that he was exposed, and private medical records from May 
2006 to July 2007.  In January 2008, the RO originally found 
that the evidence was not new and material, but reversed 
itself in the December 2009 rating decision.

The Board is of the opinion that the RO was correct in 
finding that the Veteran submitted new and material evidence.  
The Veteran's personal testimony, along with supporting 
documentation, if found credible, would lend support to the 
Veteran's claim, as it would establish a presumption of 
service connection based on herbicide exposure, by suggesting 
an etiology not previously considered.  See 38 C.F.R § 
3.309(e).  Therefore, the Board finds this new evidence is 
material.  Accordingly, a basis to re-open the Veteran's 
claim for service connection for diabetes mellitus type II 
has been presented and the Veteran's claim for service 
connection for diabetes mellitus type II is re-opened.

Pertinent law and regulations

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military service.  38 U.S.C.A. §§ 1110; 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).

That an injury occurred in service alone is not enough; there 
must be a chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

For certain chronic disorders, including diabetes mellitus, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  
38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see 
also 38 C.F.R. § 3.313(a).  VA has stated that "service in 
the Republic of Vietnam" includes service on inland 
waterways.  See 66 Fed. Reg. 23,166 (May 8, 2001).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation).

History and Analysis

The Veteran contends that he was exposed to herbicides while 
in service and that this exposure later led to his 
development of diabetes mellitus type II.  The Board 
initially notes that the Veteran's service personnel records 
reflect that he served in Korea, not Vietnam, and the Veteran 
does not contend otherwise.  Accordingly, the regulations 
related to presumptive herbicide exposure for Vietnam 
veterans do not apply.  See 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran has testified that he was exposed to herbicides 
during his service in Korea; however, the Board finds that 
the record does not demonstrate herbicide exposure.

The Veteran essentially has three theories of exposure during 
his military service.  First, the Veteran contends that he 
was exposed to "unknown substances" during his basic 
training at Fort Bragg, North Carolina.  The Veteran provided 
pictures from his basic training yearbook that show trainees 
being sprayed with a chemical agent during Chemical, 
Biological and Radiological Warfare (CBR) training.  Second, 
the Veteran contends he was exposed at his base camp, Camp 
Kyle.  The Veteran indicated that his unit was responsible 
for moving barrels of Agent Orange, and that he saw the 
barrels leaking.  The Veteran provided a picture from his 
Camp Kyle yearbook showing unmarked barrels being transported 
by a forklift.  The Veteran also provided a news article from 
the Korea Herald reporting that South Korea is currently 
working to clean pollution from Camp Kyle, as well as various 
documents regarding the use of herbicides in Korea.  Finally, 
the Veteran contends that he was exposed to herbicides during 
his travel as a courier to other camps near the demilitarized 
zone (DMZ).  The Veteran submitted a Board decision granting 
service connection for non-Hodgkin's lymphoma for a veteran 
that was stationed at Camp Casey in 1968 and 1969.

Importantly, the Board notes, the United States Department of 
Defense has confirmed that herbicides, including Agent 
Orange, were used near the Korean DMZ from April 1968 through 
July 1969.  However, the Veteran did not enter into the 
military until January 1970.  The Defense Department has not 
indicated that Agent Orange or other herbicides were used in 
Korea during the period of the Veteran's tour.  Furthermore, 
the Board's previous decision is of no moment in this case, 
as Board decisions have no precedential value.  See Hillyard 
v. Derwinski, 1 Vet. App. 349, 351 (1991); 38 C.F.R. 
§ 20.1303.

Since the Veteran did not serve in Vietnam, or Korea between 
April 1968 and July 1969, the Veteran must show that he was 
exposed to herbicides.  The Defense Personnel Records 
Information Retrieval System (DPRIS) states no history of the 
Veteran's unit using, storing, spraying or transporting 
herbicides.  Furthermore, the NPRC reported no records of 
exposure to herbicides during the Veteran's military service.  
In fact, the only evidence in support of the Veteran's claim 
as to in-service herbicide exposure is the Veteran's own 
testimony.  The Veteran is certainly competent to testify to 
his experience in Korea and during basic training.  The 
photographs and articles submitted by the Veteran support his 
contention that there were chemicals contained on the 
Veteran's base and used at Fort Bragg.  However, there is no 
competent evidence showing this was Agent Orange or any of 
the other herbicides as covered by the regulation.

The Veteran also contends that even if herbicides were not 
being actively used during his tour in Korea, the long half-
life of the chemicals would result in residual exposure 
during the time he was there.  In the March 2009 RO hearing, 
the Veteran made reference to a study that found that the 
half-life of Agent Orange is 9 to 15 years in surface soil 
and 25 to 100 years in subsurface soil.  However, the 
evidence provided by the Veteran is general in nature and 
does not speak specifically to whether the Veteran was 
himself exposed to herbicides in Korea.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  The Veteran is not 
competent to testify to the general residual impact of 
herbicides.

In short, official records do not show that herbicides were 
used in Korea during the time period the Veteran served.  The 
Board finds that the official records on this issue are more 
probative than the Veteran's testimony, especially given the 
fact that the Veteran is unable to definitively identify any 
of the chemicals he came into contact with as herbicides.  On 
this basis, the Board concludes that the Veteran was not 
exposed to herbicides as described by the regulations during 
his period of active duty.  The Board discounts as less 
probative the testimony and evidence offered by the Veteran.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).

Having determined that the Veteran is not entitled to the 
presumption in 38 C.F.R. § 3.309(e), obviating the need to 
engage in an analysis of presumptive service connection for 
diabetes mellitus type II, the Board turns to evaluate 
whether the Veteran is entitled to service connection on a 
direct basis.  See Combee, supra.

Service treatment records are negative for any complaint, 
treatment or diagnosis of diabetes mellitus type II or 
elevated sugar.  With respect to in-service disease there is 
no evidence of diabetes mellitus type II in service or within 
the one-year presumptive period after service and the injury 
here alleged is exposure to herbicides.

Post-service treatment records show the Veteran was diagnosed 
with diabetes mellitus in May 2000.  Subsequent records show 
the Veteran continues to suffer from this chronic condition.

The Veteran does not appear to contend that he developed 
diabetes mellitus type II in service or that it manifested to 
a compensable level within the first year after service, and 
the evidence does not show this.

The Court has indicated that the absence of any medical 
records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board 
where it found that Veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  

There are no active duty service treatment records 
documenting any complaints or treatment in service regarding 
diabetes mellitus type II.  Additionally, there are no 
medical records indicating complaints or treatment for 
chronic diabetes mellitus type II within the first year after 
discharge from active duty service.  The earliest post-
service diagnosis of diabetes mellitus type II is in 2004 
medical records.  This is thirty-three years after discharge 
from active service.  The length of time between the 
Veteran's discharge from service and his diagnosis of 
diabetes mellitus type II is probative evidence against the 
appellant's claim.  See Maxson, supra.

In summary, there is no indication of exposure to herbicides 
in service, of an injury suffered in service related to 
diabetes mellitus type II or diagnosis of the condition in 
service, no continuity of symptomatology directly related to 
diabetes mellitus type II since discharge from service and no 
competent medical nexus opinion between the Veteran's 
diabetes mellitus type II and any aspect of his military 
service, to include as secondary to herbicides.  For the 
Board to conclude that the Veteran's diabetes mellitus type 
II is related to the Veteran's military service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1992).  

Therefore, the evidence of record does not support the claim 
for service connection for diabetes mellitus type II, 
including as due to exposure to herbicides.  Since the most 
probative evidence and the greater weight of the evidence 
indicate that the Veteran's diabetes mellitus type II was not 
as a result of his military service, to include as due to 
exposure to herbicides, the preponderance of the evidence is 
against the claim.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for diabetes mellitus type II 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

New and material evidence having been submitted, the claim 
for service connection for diabetes mellitus type is 
reopened; and, to this extent only, the appeal is allowed

Service connection for diabetes mellitus type II is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


